No. 14945
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1979


THE DEPARTMENT OF REVENUE
OF THE STATE OF MONTANA,
                             Petitioner,


THE STATE TAX APPEAL BOARD, HELEN M.
                              .
PETERSON, Chairman, ROBERT S RAUNDAL ,
Member, and Honorable WILLIAM H. CODER,
Judge of the Eighth Judicial District
of the State of Montana,
                              Respondents.


ORIGINAL PROCEEDING:
   Counsel of Record:
         For Petitioner:
             J. Vaughan Barron, Legal Division, Dept. of Revenue,
              Helena, Montana
         For Respondents:

             L. Morris Ormseth, Great Falls, Montana
             James R. Paull, Great Falls, Montana
             Randall Swanberg, Great Falls, Montana
             James, Gray & McCafferty, Great Falls, Montana
             Church, Harris & Johnson, Great Falls, Montana


                              Submitted on briefs:   November 19, 1979


Filed:      1 (i   1 s ~ ~




                                         Clerk
Mr. Chief Justice Frank I. Haswell delivered the Opinion of the
Court.
         The State Department of Revenue has filed a petition for
a writ of supervisory control in this Court seeking an order
from this Court enjoining the State Tax Appeal Board from grant-
ing each owner of commercial property a 3 4 % reduction in the ap-
praised value of his property for tax purposes and directing the
District Court of Cascade County to reopen cause No. 85980A for
the reception of further evidence concerning the tax market value
of commercial properties involved in that litigation.
         The underlying dispute between the parties involves the
statewide reappraisal completed in 1978.   A number of owners of
commercial property in Cascade County protested that the appraisals
on the improvements on their property were too high in comparison
to appraisals on improvements on residential property.   They first
appealed to the Cascade County Tax Appeal Board which denied their
request for reduction.   This decision was appealed to the State
Tax Appeal Board (STAB) which held further hearings. STAB ruled
that the Department of Revenue (DOR) had discriminated against
owners of commercial improvements in favor of owners of residen-
tial improvements and directed DOR and the Cascade County assessor
to reduce the appraisal value of commercial improvements on each
property by 3 4 % .
         Thereafter DOR filed a petition for judicial review in
the District Court of Cascade County, naming STAB and the tax-
payers as respondents.   On December 15, 1978, DOR filed a motion
to suspend briefing on the petition for judicial review and to set
the matter for "a further evidentiary hearing" to permit it to
introduce additional evidence.   A hearing was held before Judge
Coder at 10:05 a.m. on December 28, 1978, at which time argument
was presented by DOR and the taxpayers in question, on the motion
for an additional evidentiary hearing.   Upon conclusion of oral
argument, the matter was taken under advisement by Judge Coder.
         Subsequently, briefs were submitted by the parties in
support of and in opposition to the petition for judicial re-
view.   Oral argument was held before Judge Coder on the petition
for judicial review on February 28, 1979.    On June 14, 1979,
Judge Coder entered an order denying the motion of DOR for a
further evidentiary hearing and a separate opinion and order
denying the relief sought by DOR in its petition for judicial
review and affirming the decision of the STAB with certain
exceptions, not applicable here.   Judgment was entered upon said
opinion and order on June 18, 1979.   Notice of entry of judgment
was filed on June 18, 1979, and served upon DOR in accordance
with the Montana Rules of Civil Procedure.
        On July 27, 1979, DOR filed its notice of appeal to this
Court in the Cascade County action.   The District Court file,
exhibits, transcript and briefs on appeal have now been filed
and the appeal is ready for setting on the next appeal calendar.
         In the meantime on August 30, 1979, DOR filed the instant
application for supervisory control with this Court claiming an
emergency wherein the remedy by appeal would not afford plain,
speedy or adequate relief.   According to DOR, STAB has granted
102 commercial property owners a 34% reduction in the appraisal
value of their property for the 1978 tax year with appeals to the
District Courts in 19 counties pending.   Additionally DOR alleges
that over 2,000 appeals to STAB are pending which seek a 34% re-
duction in commercial values for 1979.    This will require appeals
to the District Courts in 25 counties representing a tax loss
of about $2,245,000 primarily to cities according to DOR.    In order
to establish this alleged error by STAB will require legal repre-
sentation far exceeding the capacity of the four staff attorneys
available to DOR, it is alleged.
           On September 13, 1979, this Court established a brief-
ing schedule and held further action on DOR's petition in abey-
ance pending receipt of the briefs.    On October 29, 1979,
representatives filed a motion to dismiss this proceeding on the
following grounds:     (1) DOR's petition is defective procedurally;
(2) the correct remedy is an expedited appeal rather than super-
visory control; (3) the District Court's decision is correct in
any court.
           The gist of DOR's position is that the remedy by appeal
is inadequate because a flood of litigation throughout the state
has been precipitated by the 34% reduction in the appraisals of
commercial improvements granted by STAB and by the District
Court of Cascade County in cause #85980A.    DOR argues that this
has created an emergency from the standpoint of its legal re-
sources and by tying up about 2.25 million dollars in local tax
revenues.     DOR further contends that the record on appeal in
cause #85980A is incomplete because of the District Court's re-
fusal to reopen the case and permit it to introduce evidence of
the true market value of the commercial improvements.    This
combination of circumstances demonstrates the need for supervisory
control by this Court according to DOR.
           Respondents, on the other hand, argue that a writ of
supervisory control is not a proper remedy because DOR has failed
to comply with Rule 17(d), M.R.App.Civ.P.,   by its failure to
attach a copy of the District Court's order affirming STAB and
its order denying DOR's application to reopen cause #85980A for
the reception of further evidence.    They further argue that the
appropriate remedy is a request for an expedited appeal of cause
#85980A precluding extraordinary relief by writ of supervisory
control.    Finally they contend that the District Court's denial
of reopening is correct in any event because DOR made no showing
of good cause for reopening as required by statute, no offer of
proof was made, and that DOR came before the District Court with
"unclean hands."
         We decline to accept jurisdiction at this time by super-
visory control.    The issues presented by this petition appear
to be the same issues presented by DOR1s appeal which is ready
for setting on our February 1980 Calendar.   This renders the
remedy by appeal adequate precluding review by supervisory con-
trol.   State ex rel. Jennings v. District Court (1978),     Mont   .
    ,   582 P.2d 1260, 35 St.Rep. 1264; and State ex rel. Woodahl
v. District Court (1976), 170 Mont. 329, 553 P.2d 971.
         Our ruling herein is expressly made without prejudice to
any future application for relief by extraordinary writ should
circumstances develop hereinafter rendering the remedy by appeal
inadequate to decide the underlying question, viz. whether the
method, procedure and appraisals of DOR in its statewide property
reappraisal for tax purposes of commercial vis-a-vis residential
improvements complies with the law.



                                        Chief Justice